AO 245B (Rev. 02/18} Judgment in a Criminal Case (form modified within District on February 22, 2019}

Sheet 1

 

 

 

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA

Y.

KIABETH BRITO, aka "Kiabeth Agudelo"

THE DEFENDANT:

M1 pleaded guilty to count(s) 1 and 2

Smee mee ee gee” ee ee ee” ee”

JUDGMENT IN A CRIMINAL CASE

Case Number: 1: 19CRG0849-G02(DLC)

USM Number: 87512-054
Jeffrey D. Cohen

AUSA: Ryan B. Finkel

 

Defendant’s Attorney

 

 

poms

USDC SDNY

or 7 el ee

TC Reh bE ISELIN Yee Fn ep tn VTE

 

[_] pleaded nolo contendere to count(s)
which was accepted by the court.

Cl was found guilty on count(s)

af a mo 1 i us
EMP ISES £

 

 

  

 

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section

 

§ 841(b)(1)(C)

Nature of Offense

 

Distribute Cocaine Base

  

 

 

RE TU PR AAT EO AT Ty OE
Rea a A Pe ne

Ci At,

LaF w . Le bana aa a re cennifeer sree parte beock Roe on
fem A ya et 2 2 i aa i
Bee ae PE Pe
Offense Ended Count

 

 

The defendant is sentenced as provided in pages 2 through

the Sentencing Reform Act of 1984.

Ci The defendant has been found not guilty on count(s)

CF Count(s)

 

7 of this judgment. The sentence is imposed pursuant to

 

OO is (J are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
¥

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu

the defendant must notify the court and United States attorney of material changes in economic circumstances.

2/28/2020

paid, If ordered to pay restitution,

 

Date of Imposition of Judgment

Signature of Judge oY

ae Lt

Fr

Denise Cote, U.S. District Judge

 

Name and Title of Judge

Date

Sha 5, BOAO
/

 
AQ 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 7
DEFENDANT: KIABETH BRITO, aka "Kiabeth Agudelo"
CASE NUMBER: 1: 19CR00849-002(DLC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time Served.

C1 The court makes the following recommendations to the Bureau of Prisons:

[1 The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

 

Li at Oam Of pm = on
(1 as notified by the United States Marshal.

C1 ‘he defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

1 before 2 p.m. on

 

C1 as notified by the United States Marshal.

1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
J have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL |
|
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18} Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment--Page 3 of fo

DEFENDANT: KIABETH BRITO, aka “Kiabeth Agudelo”
CASE NUMBER: 1: 19CR00849-002(DLC)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 years on each count fo run concurrently.

MANDATORY CONDITIONS

i. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

(1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
A, ff You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5, {You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6, C1 You must comply with the requirements of the Sex Offender Registration and Notification Act 34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7, [] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 
AO 245B (Rev. 02/£8} Judgment in a Criminal Case
Sheet 3A ~— Supervised Release

Judgment—Page 4 of é
DEFENDANT: KIABETH BRITO, aka "Kiabeth Agudelo"
CASE NUMBER: 1: 19CR00849-002(DLC)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2.  Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full+ime employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

we

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.

Defendant's Signature Date

 

 

 

 
AO 245B{Rev. 02/18) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of t
DEFENDANT: KIABETH BRITO, aka "Kiabeth Agudelo”
CASE NUMBER: 1: 19CR00849-002(DLC)

SPECIAL CONDITIONS OF SUPERVISION

A special condition of intermittent confinement at a Residential Reentry Center (preferably in the New York City
metropolitan are}, to be served during a one year period from Fridays by 6:00 p.m. until Mondays at 6:00 a.m. and to
commence on August 1, 2020. You are restricted to the reentry center during these times except for medical necessities
or ather activities pre-approved by the Court.

You shall pay restitution to the victim described on page 4 in the amount of $331.34, payable to the "SDNY Clerk of Court,
Attention: Cashier. The payment of restitution shall be made according to the schedule set forth on page 7. Restitution is
imposed jointly and severally with the co-conspirator.

If the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk
to another person (including an organization), the probation officer, with the prior approval of the Court, may require you to
notify the person about the risk and you must comply with that instruction. The probation officer may contact the person
and confirm that you have notified the person about the risk.

You shall submit your person, residence, place of business, vehicle, or any other premises under your control to a search
on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the conditions of
the release may be found. The search must be conducted at a reasonable time and in reasonable manner. Failure to
submit to a search may be grounds for revocation. You shall inform any other residents that the premises may be subject
to search pursuant to this condition.

You must seek and maintain full-time employment.

 

If you are not employed and excused from employment, you must complete 20 hours of community service per week in a
program approved by the Probation Officer. You must provide the probation officer each week with written verification of
completed community service hours.

You are to provide the Probation Department access to any and all requested financial information.

You must not incur any new credit card charges or open any new credit line without approval of Probation.

You shall be supervised by the district of residence.

 

 
AO 245B (Rev. 02/58) Judgment in a Criminal Case
Sheet 5 —- Criminal Monetary Penalties

Judgment — Page 6 of 7

 

DEFENDANT: KIABETH BRITO, aka "Kiabeth Agudelo"
CASE NUMBER: 1: 19CR00849-002(DLC)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS § 200.00 $ 0.00 § 0.00 § 331.34
1] $The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) wili be entered

after such determination.

[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid

before the United States is paid.

Restitution Ordered

  
 
 

Total Loss**

   

 

Inspector General

 
  

 

 

500 North Pearl Street

 

 

 

 

TOTALS sg

[1 Restitution amount ordered pursuant to plea agreement $

[C1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(Othe interest requirement is waived for the [4 fine [1 restitution.

C1 the interest requirement forthe J fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
+* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses commutted on or

after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 7 of 7
DEFENDANT: KIABETH BRITO, aka "Kiabeth Agudelo"
CASE NUMBER: 1: 19CR00849-002(DLC)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 200.00 due immediately, balance due

C] not later than , or
fF] inaccordance with J) C, O D, OF &,or (1 F below; or

B © Payment to begin immediately (may be combined with LIC, OD,or (CF below); or

C 1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [1 Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of
(e.g. months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E Payment during the term of supervised release will commence within fe.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F &_ Special instructions regarding the payment of criminal monetary penalties:

The defendant shall pay 10% of her gross monthly income toward the payment of restitution.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penaities is due during
the period of imprisonment. Ali criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

C]_ The defendant shall pay the cost of prosecution.
C1 The defendant shail pay the following court cost(s):

[The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 
